{¶ 18} I respectfully dissent from the majority's opinion in this case.
 {¶ 19} The majority places support for Gomez's actions on her substance abuse problem while ignoring the consequences of that addiction. The record shows that Gomez has never successfully been able to abstain from using alcohol and narcotics. The psychologist, in his report, concluded that Gomez is at a risk for committing future sex offenses when abusing substances. There is nothing in the record, regarding her addictions, upon which the majority could support its contention that she is at a moderate risk to re-offend.
 {¶ 20} In its judgment entry, the trial court found that the multiple victims were Gomez's own children, ages three to five at the time of the offenses. Gomez's abuse of drugs and alcohol were contributing factors to the commission of the crimes. The court noted Gomez suffers from serious mental problems. She has been diagnosed as a manic-depressant with a borderline personality disorder. Gomez engages in self-destructive behavior and relationships, is a poly-substance abuser, and has continued to use drugs after treatment in two drug programs.
 {¶ 21} The court found the sexual offenses constituted a demonstrated pattern of abuse. Gomez's husband and a male friend were involved in sexually abusing the little girls. The children were subjected to oral sex and anal and vaginal penetration. Gomez's husband obtained the children's compliance by use of verbal and physical threats. The court found Gomez condoned and supported the crimes committed by her husband. There was evidence Gomez actively abused the children over a period of at least two months.
 {¶ 22} Additionally, the court found that Gomez's denial and minimization of the offenses made her less amenable to sexual offender programs and raised the possibility of future sex offenses. As stated above, her abuse of drugs and alcohol played a role in the commission of the offenses. Those problems have not been corrected. The court noted Gomez refused to attend AA meetings while in prison. This long-standing abuse problem is compounded by her serious mental problems.
 {¶ 23} Evidence in the record reflects that Gomez's age of twenty-nine at the time of the commission of the offenses shows she was mature enough to have known her conduct was wrong. The children were very young at the time of the abuse. Gomez took advantage of helpless victims, her own young daughters. The multiple instances of abuse took place over a period of at least two months. Gomez suffers from several mental conditions and is a chronic substance abuser. Gomez continues to deny her own culpability. Gomez's mental conditions and substance abuse indicates a propensity to engage in similar sexually abusive behavior in the future, as she has not addressed the problems that, at least partly, underlay the sexual abuse of her young daughters.
 {¶ 24} The factors found by the trial court of multiple victims, a demonstrated pattern of abuse, mental illness, substance abuse, denial of culpability, and the use of threats by a co-defendant all indicate that Gomez is a sexual predator. The court found evidence to support all of these factors. There is sufficient evidence in the record to meet the state's burden of presenting clear and convincing evidence, showing that Gomez is a sexual predator.
 {¶ 25} For these reasons, I would reverse the lower court's decision.